                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No . 5:19-CV-208-BO

LOGAN ALEXIS BATCHELOR,                      )
                                             )
               Plaintiff,                    )
                                             )
               V.                            )                      ORDER
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security, 1           )
                                             )
               Defendant.                    )


       This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

19, 22]. A hearing was held on these matters before the undersigned on May 29, 2020, at

Raleigh, North Carolina.2 For the reasons discussed below, plaintiffs motion for judgment on

the pleadings is DENIED and defendant's motion is GRANTED.

                                        BACKGROUND

       Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying her application for supplemental security income pursuant to Title

XVI of the Social Security Act.      Plaintiff protectively filed an application for benefits on

November 15 , 2012, and alleged a disability onset date of April 9, 2003. After initial denials, an

Administrative Law Judge (ALJ) held a hearing on July 8, 2015 . The ALJ found that plaintiff

was not disabled, which became the final decision of the Commissioner when the Appeals

Council denied plaintiffs request for review. Plaintiff then sought review of the Commissioner's

decision in this Court.



' Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
2
  Counsel for the Commissioner appeared via videoconference.



          Case 5:19-cv-00208-BO Document 27 Filed 06/08/20 Page 1 of 6
       The Commissioner agreed to remand for further fact finding, including a new hearing,

and the case was remanded by this Court on August 2, 2017. See Batchelor v. Berry hill, No.

5: 17-CV-63-BO (E.D.N.C.). On December 5, 2017, a different ALJ presided over a second

hearing and issued an unfavorable decision on March 28, 2018 . The Appeals Council again

denied plaintiffs request for review on March 15, 2019, and this appeal timely followed.

                                         DISCUSSION



       Under the Social Security Act, 42 U.S.C. § 405(g), this Court' s review of the

Commissioner' s decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation

omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).


                                                2




            Case 5:19-cv-00208-BO Document 27 Filed 06/08/20 Page 2 of 6
       Regulations issued by the Commissioner establish a five-step sequential evaluation

process to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The

claimant bears the burden of proof at steps one through four, but the burden shifts to the

Commissioner at step five . See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision

regarding disability can be made at any step of the process the inquiry ceases. See 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is

currently engaged in substantial gainful activity, the claim is denied. If not, then step two asks

whether the claimant has a severe impairment or combination of impairments. If the claimant has

a severe impairment, it is compared at step three to those in the Listing of Impairments

("Listing") in 20 C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or

medically equals a Listing, disability is conclusively presumed. If not, at step four, the

claimant's residual functional capacity (RFC) is assessed to determine if the claimant can

perform his past relevant work. If the claimant cannot perform past relevant work, then the

burden shifts to the Commissioner at step five to show that the claimant, based on his age,

education, work experience, and RFC, can perform other substantial gainful work. If the

claimant cannot perform other work, then he is found to be disabled . See 20 C.F.R. §

416.920(a)(4).

       After determining that plaintiff had not engaged in substantial gainful activity since her

amended onset date of December 15, 2012, the ALJ found that plaintiff had severe impairments,

specifically type I diabetes with ketoacidosis, mild deformity of the right humerus and tendonitis

of the right shoulder, bipolar disorder, anxiety, posttraumatic stress disorder, and borderline

personality disorder, but that they did not meet or medically equal the severity of one of the




         Case 5:19-cv-00208-BO Document 27 Filed 06/08/20 Page 3 of 6
listed impairments. The ALJ found that plaintiff could perform medium work with exertional

and nonexertional limitations. Plaintiff had no past relevant work, and the ALJ found at step five

that jobs existed in the national economy that plaintiff could perform, including laundry worker,

industrial cleaner, and warehouse worker. The ALJ thus concluded that plaintiff was not disabled

as of the date of his decision.

        Plaintiff challenges the ALI' s RFC finding as unsupported, arguing first that plaintiff is

unable to perform the demands of unskilled work because she would have extreme difficulty

dealing with changes in a routine work setting, she cannot respond to typical work stress, and she

is unable to perform even simple tasks required by unskilled occupations. The ALJ limited

plaintiff to simple, routine, repetitive tasks; noted her ability to concentrate for two-hour

increments with normal rest breaks; limited her to no contact with the public and only limited

contact with co-workers and supervisors; and required that plaintiff not perform work at a

production rate or any job that requires complex decision making, constant change, or dealing

with crisis situations. The ALJ based his findings on plaintiffs own reports of experiencing

exacerbations in her symptoms based on situational stressors, such as being the victim of a

robbery, as well as evidence submitted after the prior decision which illustrated improvement in

her conditions.

        In determining her functional abilities, the ALJ relied on three consultative examiners

who found plaintiffs memory, attention, and concentration to be generally intact. The ALJ

assigned each partial weight because he found the record supported additional limitations. The

ALJ also considered plaintiffs own statement about her symptoms, including her claims of

social anxiety, difficulty focusing, anxiety attacks and headaches, but determined that they


                                                 4




          Case 5:19-cv-00208-BO Document 27 Filed 06/08/20 Page 4 of 6
conflicted with the record as a whole, and noted that plaintiff appeared to have responded to

medication adjustments when she complied with treatment and attended her appointments.

       Plaintiff also argues that the RFC fails to sufficiently account for her limitations caused

by her diabetes, specifically plaintiff's testimony about her fluctuating blood sugar, burning

sensation in her feet, and headaches. The ALJ acknowledged that plaintiff's diabetes was severe

as well as plaintiff's testimony that her diabetes was difficult to control. The ALJ also noted the

record statements of physicians who indicated that plaintiff failed to fo llow a set schedule

regarding her blood sugar checks and was unreceptive to making lifestyle changes to help

manage her condition. The ALJ then relied on statements in the record which showed that, for

example, as of October 2017, plaintiff was better controlling her diabetes. The ALJ concluded

that with appropriate management plaintiff's diabetes would not prevent her from performing

medium work.

       At bottom, the ALJ considered all of the evidence in the record and thoroughly explained

his reasoning behind the RFC imposed. The decision of the Commissioner is therefore affirmed.



                                         CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that the decision as a whole is supported by substantial evidence and the correct legal

standard was applied. Accordingly, plaintiff's motion for judgment on the pleadings [DE 19] is

DENIED and defendant's motion [DE 22] is GRANTED. The decision of the Commissioner is

AFFIRMED.



SO ORDERED, this         '-/   day of June, 2020.
                                                 5




          Case 5:19-cv-00208-BO Document 27 Filed 06/08/20 Page 5 of 6
                          ~tv./Jr
                           TERRENCE W. BOYLE
                           CHIEF UNITED STA TES DISTRICT JUDGE




                              6




Case 5:19-cv-00208-BO Document 27 Filed 06/08/20 Page 6 of 6
